Citation Nr: 0613779	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for an incisional hernia at the right lumbar region 
claimed to have resulted from surgical treatment at a VA 
medical facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 RO decision, 
which denied the veteran's claim for VA compensation benefits 
under 38 U.S.C.A. § 1151 for an incisional hernia at the 
right lumbar region secondary to surgery performed at a VA 
medical facility for a right adrenal mass.  In May 2005, the 
Board remanded the case for additional development.  That 
development has been accomplished and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An incisional hernia following abdominal surgery 
performed by VA in August 1999 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.






CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an incisional hernia at the right lumbar 
region secondary to VA surgical treatment have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West Supp 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA compensation benefits under 38 
U.S.C.A. § 1151 for an incisional hernia at the right lumbar 
region as a result of abdominal surgery performed at a VA 
medical facility in August 1999.   In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  A 
statement of the case (SOC) issued in May 2003 and 
supplemental statements of the case (SSOCs) issued in 
November 2003 and August 2005 notified the veteran of the 
specific relevant law and regulations pertaining to his 
claim.  

The veteran was also informed of the evidence needed to 
substantiate his claim by means of a letter by the RO dated 
in August 2001 as well as a letter by the Appeals Management 
Center (AMC) dated in May 2005.  These letters provided the 
veteran with information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A.           § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for VA compensation benefits for an 
incisional hernia under 38 U.S.C.A. § 1151, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
finds that this duty has also been met.  The Board notes that 
there does not appear to be any outstanding medical records 
that are relevant to this appeal, as the RO obtained all 
medical records identified by the veteran and his 
representative.  Moreover, a VA examiner reviewed the claims 
file on two separate occasions and offered an opinion 
concerning the veteran's incisional hernia.  

The veteran's representative has requested that the Board 
remand the veteran's claim to determine whether quality-
assurance records maintained by VA exist and, if so, to 
obtain them for use in deciding the veteran's appeal.  The 
VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. 
§ 17.500(c) (2005).  Records and documents associated with 
the quality-assurance program are confidential and privileged 
and may not be disclosed except as provided by law.  See 38 
U.S.C.A. § 5705(a) (West Supp 2005).

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. §§ 17.500 to 17.511 (2005), contain 
detailed rules regarding the disclosure of quality-assurance 
information both inside and outside VA.  The statute 
specifies that "[n]othing in this section shall be construed 
as limiting the use of records and documents described in 
Subsection (a) of this section within the Department 
(including contractors and consultants of the Department)."  
38 U.S.C.A. § 5705(b)(6) (West Supp. 2005).  Construing this 
provision, VA regulations state that "[a]ccess to 
confidential and privileged quality-assurance records and 
documents within the Department...is restricted to VA 
employees...who have a need for such information to perform 
their Government duties... and who are authorized access by 
the VA medical facility Director, Regional Director, the 
Under Secretary for Health, or their designees, or by the 
regulations in §§ 17.500 through 17.511."  38 C.F.R. § 
17.508(a) (2005).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessary entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2005).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R.     
§ 17.511 (2005).

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality-
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.





II.  Factual Background

On August 26, 1999, the veteran underwent a right 
adrenalectomy for a right adrenal mass at a VA hospital.  The 
day prior to this procedure, the veteran signed a Request for 
Performance of Operations (Optional Form 522), which stated: 

The nature and purpose of the operation or 
procedure, possibly alternative methods of 
treatment, the risks involved, and the possibility 
of complications have been fully explained to me.  
I acknowledge that no guarantees have been made to 
me concerning the results of the operative 
procedure.  I understand the nature of the 
operation of procedure to be bleeding, hematoma, 
bowel injury, and injury to the major blood 
vessels.  

In addition, the report also stated, "I understand the 
nature of the purported procedure(s), the intended risks 
involved, the expected results as describe above and hereby 
request such procedure be performed." 

The record shows that the veteran's initial recovery was 
uneventful.  There was no evidence of hemothorax.  The 
veteran experienced some epigastric pain after removal of the 
chest tube, but this was not significant and resolved shortly 
thereafter.  The veteran was discharged on August 30, 1999.  

However, the record shows that the veteran was later seen for 
complaints of bulging on the right side of his abdomen.  An 
August 2000 VA outpatient treatment record noted a diagnosis 
of right lateral sidewall hernia.  In December 2000, the 
veteran underwent an incisional hernia repair with mesh 
placement at Meadville Medical Center.  However, the 
incisional hernia reappeared.  VA outpatient treatment 
records dated from 2000 to 2003 continued to note the 
presence of an incisional hernia.  

The veteran underwent a VA examination in February 2002 in 
connection with his claim for VA compensation benefits.  A 
report from that examination notes that the examiner had 
reviewed the claims file.  At that time, the veteran 
explained that the incisional hernia appeared almost 
immediately after his initial surgery on August 26, 1999.  
Unfortunately, the incisional hernial reappeared even after 
an incisional hernia repair was performed on December 6, 
2000, which involved mesh placement to reinforce the 
incisional hernia repair.  The veteran's current complaints 
involved pain in the right flank area.  He also reported 
difficulty tying his shoes and picking up small objects.  He 
explained that the incisional hernia would actually disappear 
after lying on his left side but then reappear as soon as he 
would stand or sit up.  The examiner noted that "It is 
believed that the incisional hernia is a consequence of his 
right adrenal mass surgery on August 26, 1999."  

On physical examination, a large bulge at the right flank was 
present with a 16-inch scar.  The scar was nontender to 
palpation, with no depression, inflammation, edema, or 
ulceration or breakdown of the skin.  The color of the scar 
was normal compared to the surrounding skin.  The diagnostic 
impression included (1) Status post right adrenal mass 
surgery in 1999; (2) right incisional hernia which developed 
almost immediately after his surgery, which was kept under 
surveillance until he had a repair of the incisional hernia 
in December 2000 with mesh placement; however, the incisional 
hernia still appeared and continues at this time; the veteran 
was limited in terms of motion, bending, twisting, and 
lifting; and (3) residual scar from incisional hernia repair 
measuring approximately 16 inches, which limits him from 
bending, twisting, and picking up objects.  The examiner 
opined that the incisional hernia was a common side effect of 
the surgery, particularly in light of the veteran's weight of 
264 pounds and poor muscle integrity.  

Pursuant to the Board's remand, the VA examiner reviewed the 
claims file again in July 2005 and offered the following 
opinion:  "It is my opinion that an incisional hernia is a 
reasonably foreseeable consequence of [the] veteran's 
adrenalectomy.  An incisional hernia is a type of risk that a 
reasonable healthcare provider would disclose in connection 
with informed consent procedures."  The examiner then cited 
to the veteran's preoperative report and permission for the 
adrenalectomy, which stated:  "The nature and purpose of the 
operation or procedure, possibly alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to me.  I acknowledge 
that no guarantees have been made to me concerning the 
results of the operative procedure.  I understand the nature 
of the operation of procedure."  The examiner noted that 
some of the more common complications of any abdominal 
surgery were disclosed to the veteran, including bleeding, 
which occurs in about 14% of individuals with abdominal 
surgery, as well as hematoma, bowel injury, and injury to 
major blood vessels.  In addition, the report also stated, 
"I understand the nature of the purported procedure, the 
intended risks involved, the expected results as describe 
above and hereby request such procedure be performed." 

The examiner then reiterated that an incisional hernia was a 
reasonable foreseeable consequence of abdominal surgery in an 
overweight person with poor muscle tone.  The examiner 
pointed out that, according to Care Magazine dated in 2005, 
the incidents of incisional hernia after abdominal surgery 
was anywhere from 1% to 19%.  The examiner concluded that, 
"[I]n this particular preoperative procedure request for 
permission, the [veteran] acknowledged that the operation or 
procedure and alternative methods of treatment and the risk 
involved and the possibility of complications had been fully 
explained to him."

III.  Legal Criteria and Analysis

The veteran's claim for compensation for an incisional hernia 
at the right lumbar region is premised on 38 U.S.C.A. § 1151.  
The current provisions of 38 U.S.C.A.  § 1151 provide that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R.             
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  69 Fed. Reg. 
46426, 46325 (Aug. 3, 2004), codified at 38 C.F.R. § 
3.361(d)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996)

In this case, the veteran has not provided any evidence that 
his incisional hernia resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing surgical 
treatment, or that the incisional hernia was an event not 
reasonably foreseeable.  The Board acknowledges that the 
veteran developed an incisional hernia as a result of the 
right adrenalectomy performed at a VA hospital in August 
1999, which was unable to be repaired.  However, a VA 
examiner reviewed the claims file in February 2002 and 
concluded that the incisional hernia was a common side effect 
of the surgery, particularly in light of the veteran's weight 
of 264 pounds as well as his poor muscle integrity.  The same 
examiner reviewed the claims file again in July 2005 and 
stated that an incisional hernia was a "reasonable 
foreseeable consequence" of abdominal surgery in an 
overweight person with poor muscle tone.  The examiner then 
stated that, according to medical text, the incidents of 
incisional hernia after abdominal surgery was as high as 19%.  
Thus, the evidence clearly shows that an incisional hernia 
was a reasonably foreseeable event resulting from an 
adrenalectomy. 

The evidence also shows that the veteran gave the necessary 
informed consent.  In his July 2005 report, the VA examiner 
indicated that he had reviewed the consent form and stated, 
"[I]n this particular preoperative procedure request for 
permission, the [veteran] acknowledged that the operation or 
procedure and alternative methods of treatment and the risk 
involved and the possibility of complications had been fully 
explained to him."  Thus, the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for an 
incisional hernia must be denied. 

The only evidence in support of the veteran's claim includes 
his own lay statements, including testimony present at an RO 
hearing in September 2003 as well as testimony presented at a 
Board hearing in June 2004.  The veteran testified that he 
was told prior to his surgery that he would have a residual 
scar measuring approximately six to eight inches in length, 
but that his current abdominal scar was 14 inches.  He also 
testified that a private physician had explained to him that 
the abdominal hernia was the direct result of the surgeon's 
failure to properly sew the incision.  The veteran also 
explained that the hernia could have been repaired but that 
VA health care professionals failed to properly diagnose his 
incisional hernia until it was too late.  According to the 
veteran, had the incisional hernia been properly diagnosed in 
a timely manner, it could have been repaired.  Instead, the 
attempt to surgically repair the hernia 14 months after the 
initial procedure had failed. 

The Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion concerning the foreseeable 
consequences of abdominal surgery, his lay statements are of 
no probative value in this regard.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to VA compensation benefits under 38 U.S.C.A. § 1151 for an 
incisional hernia at the right lumbar region as a result of 
VA surgical treatment.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A.      § 5107(b).


ORDER

The claim of entitlement to VA compensation benefits under 38 
U.S.C.A. § 1151 for an incisional hernia at the right lumbar 
region claimed to have resulted from surgical treatment at a 
VA medical facility is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


